DETAILED ACTION

Applicant’s response filed on 08/23/2022 has been fully considered. Claims 1, 4, and 24-25 are pending. Claim 4 is amended. Claims 5-23 are canceled. Claims 24-25 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “wherein the epoxy has the following structure wherein n is a positive real number: 
    PNG
    media_image1.png
    108
    392
    media_image1.png
    Greyscale
” in lines 1-3, which is indefinite because the structure of the epoxy is unclear because no structure is recited in the claim. For further examination of the claims, this limitation is interpreted as “wherein the epoxy is an epoxy”.
Claim 25 contains the trademark/trade name “EPON 826”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an epoxy that has the structure 
    PNG
    media_image2.png
    73
    514
    media_image2.png
    Greyscale
, wherein n = 0.085, and, accordingly, the identification/description is indefinite. Based on the specification of the instant application [0082], for further examination of the claims, this limitation is interpreted as “wherein the epoxy has the structure 
    PNG
    media_image2.png
    73
    514
    media_image2.png
    Greyscale
, wherein n = 0.085”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites the limitation “wherein the epoxy has the following structure wherein n is a positive real number: 
    PNG
    media_image1.png
    108
    392
    media_image1.png
    Greyscale
” in lines 1-3, which fails to further limit the subject matter of claim 1 because the limitation in claim 24 does not recite a structure for the epoxy and therefore does not further limit the epoxy that is recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) in view of Fan et al. (Fan et al., “Thermomechanical and shape-memory properties of epoxy-based shape-memory polymer using diglycidyl ether or ethoxylated bisphenol-A”, Smart Materials and Structures, 2013, vol. 22, p. 1-7).
Regarding claims 1 and 4, Song teaches a shape memory polymer prepared by epoxy resin E-51 with a content of curing agent m-phenylenediamine, wherein a curing reaction of the epoxy system occurs, wherein the epoxy E-51 was pre-heated to 110°C, stirred for 20 min at the velocity of 150 rpm by a magnetic-force stirrer, the pre-setting quantity of the curing agent was added and stirred for another 20 min at the velocity of 260 r/min, a homogeneous solution was thus produced, the solution was put into a mold and dried for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29), wherein the mass ratio of the epoxy resin E-51 to the curing agent m-phenylenediamine in the shape memory epoxy system was 100 to 7 (p. 30, Table 1), wherein the epoxy resin E-51 had the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), wherein the shape memory polymer underwent a shape frozen/recovery process comprising deforming the shape memory polymer at an elevated temperature, fixing the deformation and decreasing the temperature to be lower than the switching transition value Ttran of the material, which causes the shape memory polymer to be frozen in the deformed shape even after unloading, and recovering the original shape by increasing the temperature to be higher than Ttran under free or constrained condition (p. 30), which reads on a composition, comprising a shape memory polymer, wherein the shape memory polymer is comprised of a thermoset polymer network wherein the thermoset polymer network is a product made by a reaction of an epoxy and an amine as claimed, wherein the epoxy is a bisphenol A-based epoxy resin as claimed.
Song does not teach wherein the amine is selected from the claimed amines. However, Fan teaches a curing agent that is iso-phorone diamine that is used by reacting it with diglycidyl ether of ethoxylated bisphenol-A containing two oxyethylene units to prepare an epoxy-based shape-memory polymer (p. 1, 2, 3, 6), wherein a stoichiometric ratio of epoxy to amine is used (p. 3). Song and Fan are analogous art because both references are in the same field of endeavor of a composition comprising a shape memory polymer comprised of a thermoset polymer network that is a product made by a reaction of an epoxy and an amine, wherein the epoxy is a bisphenol A-based epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan, which would read on wherein the amine is 5-Amino-1,3,3-trimethylcyclohexanemethylamine as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the shape memory properties of Song’s shape memory polymer because Fan teaches that the curing agent that is iso-phorone diamine is beneficial for reacting with diglycidyl ether of ethoxylated bisphenol-A containing two oxyethylene units to prepare an epoxy-based shape-memory polymer (p. 1, 2, 3, 6), wherein a stoichiometric ratio of epoxy to amine is used (p. 3), that samples with high IPDA content, having Tgs well above RT, display low elongations at break (p. 5), but display high tensile strength (p. 5, Figure 5), and that samples with low IPDA content display high elongations at break and low tensile strength (p. 5, Figure 5), and because Song teaches that the curing agent m-phenylenediamine is used with epoxy resin E-51 to prepare a shape memory polymer, wherein the epoxy E-51 has the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), that higher cross-linking density is due to the increase of the curing agent content (p. 31), that it is cautioned that too high or too low curing agent contents might degrade the shape recovery effect of SMPs because the functional realization of SMPs must satisfy a certain requirement of the cross-linking density in the microstructure (p. 31), that the results show that a higher stiffness and critical transition temperature can be realized by increasing the content of curing agents (p. 34), and that the type of curing agent also has a strong influence on the thermomechanical properties and critical shape transition temperatures of the materials (p. 34). 
The Office recognizes that all of the claimed physical properties are not positively taught by Song, namely wherein the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer, wherein the shape memory polymer has a recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater, or a combination thereof. However, Song in view of Fan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claim 1 as explained above. Furthermore, the specification of the instant application recites that the present disclosure provides for thermoset polymer networks including products made by reacting an epoxy and an amine [0067], that the amine (also referred to as "precursor amine") can be 5-Amino-1,3,3-trimethylcyclohexanemethylamine [0067], that the epoxy (also referred to as “precursor epoxy”) can be a bisphenol A-based epoxy resin) [0067], that the ratio of the amount of the epoxy to the amine should keep stoichiometry [0067], that thermoset polymer networks including an epoxy moiety and an amine moiety are also provided for, where the precursor epoxy and precursor amine are as described above [0068], that the above described thermoset polymer networks can be made by mixing an aforementioned epoxy moiety and amine moiety, then curing the mixture under heat of about 100 to 200° C or about 150° C [0068], that the thermoset polymer network is formed by mixing an epoxy and a diamine, and curing the mixture [0073], that the article can include a thermoset polymer network as described above [0074], that the article can have a recovery stress of about 5MPa to 20 MPa, about 10MPa to 20 MPa, or about 15 MPa to 20 MPa [0074], that methods for making such articles can include mixing an epoxy and a diamine (as above), forming the mixture into a shape, and curing the mixture [0075], that further steps can include programming the article [0075], that programming can occur as described above in reference to SMPs (e.g. placing the article under compression and heating) [0075], that the method includes compressing a thermoset polymer network (as above) at a temperature of about 140°C to 170°C to form a shape memory polymer in a programmed state [0078], and that then the shape memory polymer is cooled [0078]. Also, as explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan. Also, Song’s species of epoxy and Fan’s species of amine read on the species of epoxy and amine recited in the specification of the instant application, Song’s curing temperature reads on the range of curing temperatures recited in the specification of the instant application, and Song’s method of preparing the shape memory polymer reads on the method of preparing the composition and method of programming that are recited in the specification of the instant application. Also, Song’s step of putting the solution into a mold and drying for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29) reads on placing the article under compression and heating that is recited in the specification of the instant application. Therefore, the claimed physical properties would naturally arise from the composition that is rendered obvious by Song in view of Fan. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 24, the limitation “wherein the epoxy has the following structure wherein n is a positive real number: 
    PNG
    media_image1.png
    108
    392
    media_image1.png
    Greyscale
” is interpreted as “wherein the epoxy is an epoxy”. Song teaches that the epoxy resin E-51 had the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), which reads on wherein the epoxy is an epoxy, which renders obvious the limitations of claim 24.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Song et al., “Synthesis and thermomechanical research of shape memory epoxy systems”, Materials Science and Engineering A, 2011, vol. 529, p. 29-34) in view of Fan et al. (Fan et al., “Thermomechanical and shape-memory properties of epoxy-based shape-memory polymer using diglycidyl ether or ethoxylated bisphenol-A”, Smart Materials and Structures, 2013, vol. 22, p. 1-7) as applied to claim 1, and further in view of Rousseau (US 2012/0136126 A1).
Regarding claim 25, Song in view of Fan renders obvious the composition of claim 1 as explained above. Song teaches that the shape memory polymer is prepared by epoxy resin E-51 with a content of curing agent m-phenylenediamine, wherein a curing reaction of the epoxy system occurs (p. 29), wherein the epoxy resin E-51 had the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1).
Song does not teach wherein the epoxy is EPON 826. However, Rousseau teaches an epoxy resin that is a diglycidyl ether of bisphenol-A-based epoxy resin that is EPONTM Resin 826, commercially available from Hexion Specialty Chemicals, Inc. of Columbus, Ohio [0019], wherein a polymer that is a reaction product of the epoxy resin, a first crosslinking agent, and a second crosslinking agent [0003] is a shape-memory polymer [0014], wherein the first crosslinking agent is optionally selected from amines [0020], wherein the second crosslinking agent is optionally selected from amines [0023]. Song and Rousseau are analogous art because both references are in the same field of endeavor of a composition, comprising a shape memory polymer, wherein the shape memory polymer is comprised of a thermoset polymer network wherein the thermoset network is a product made by a reaction of an epoxy and an amine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Rousseau’s epoxy resin that is a diglycidyl ether of bisphenol-A-based epoxy resin that is EPONTM Resin 826, commercially available from Hexion Specialty Chemicals, Inc. of Columbus, Ohio, to substitute for Song’s epoxy resin E-51 that is used to prepare Song’s shape memory polymer, which would read on wherein the epoxy is EPON 826. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the shape memory properties of song’s shape memory polymer because Rousseau teaches that the epoxy resin that is a diglycidyl ether of bisphenol-A-based epoxy resin that is EPONTM Resin 826, commercially available from Hexion Specialty Chemicals, Inc. of Columbus, Ohio [0019] is beneficial for preparing a polymer that is a reaction product of the epoxy resin, a first crosslinking agent, and a second crosslinking agent [0003], that the resulting polymer is beneficial for being a shape-memory polymer [0014], that the first crosslinking agent is optionally selected from amines [0020], and that the second crosslinking agent is optionally selected from amines [0023], and because Song teaches that the epoxy resin E-51 is used to prepare a shape memory polymer by a curing reaction of an epoxy system that comprises the epoxy resin E-51 with a content of curing agent m-phenylenediamine (p. 29), which is a crosslinking agent that is an amine, and that the epoxy resin E-51 had the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), which is a diglycidyl ether of bisphenol-A-based epoxy resin.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that it would not be obvious to simply substitute the amine curing agent described by Fan for the one taught by Song (p. 4), before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan, which would read on wherein the amine is 5-Amino-1,3,3-trimethylcyclohexanemethylamine as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the shape memory properties of Song’s shape memory polymer because Fan teaches that the curing agent that is iso-phorone diamine is beneficial for reacting with diglycidyl ether of ethoxylated bisphenol-A containing two oxyethylene units to prepare an epoxy-based shape-memory polymer (p. 1, 2, 3, 6), wherein a stoichiometric ratio of epoxy to amine is used (p. 3), that samples with high IPDA content, having Tgs well above RT, display low elongations at break (p. 5), but display high tensile strength (p. 5, Figure 5), and that samples with low IPDA content display high elongations at break and low tensile strength (p. 5, Figure 5), and because Song teaches that the curing agent m-phenylenediamine is used with epoxy resin E-51 to prepare a shape memory polymer, wherein the epoxy E-51 has the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), that higher cross-linking density is due to the increase of the curing agent content (p. 31), that it is cautioned that too high or too low curing agent contents might degrade the shape recovery effect of SMPs because the functional realization of SMPs must satisfy a certain requirement of the cross-linking density in the microstructure (p. 31), that the results show that a higher stiffness and critical transition temperature can be realized by increasing the content of curing agents (p. 34), and that the type of curing agent also has a strong influence on the thermomechanical properties and critical shape transition temperatures of the materials (p. 34).
In response to the applicant’s argument that Fan teaches away from using the DEGBA epoxy taught in the instant application when cured with an isophorone diamine (IPD) amine in the third paragraph of the introduction of Fan, that Fan teaches that DGEBAEO-2 should be used, not DGEBA, and that after reading Fan, one of ordinary skill in the rat would not be motivated to pair a DGGBA epoxy with an IPD amine (p. 5), although Fan’s third paragraph of their introduction, recites that when DGEBAEO-2 and DGEBA are cured by the same curing agent, the crosslink density of the DGEBAEO-2/hardener system is lower than that of the DGEBA/hardener system, and that these characteristics may make the DGEBAEO-2/hardener system tougher and more ductile than the DGEBA/hardener system (p. 2), it would not have dissuaded one of ordinary skill in the art from using Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine. This is because Song teaches higher cross-linking density due to the increase of the curing agent content (p. 31), that it is cautioned that too high or too low curing agent contents might degrade the shape recovery effect of SMPs because the functional realization of SMPs must satisfy a certain requirement of the cross-linking density in the microstructure (p. 31), that the results show that a higher stiffness and critical transition temperature can be realized by increasing the content of curing agents (p. 34), and that the type of curing agent also has a strong influence on the thermomechanical properties and critical shape transition temperatures of the materials (p. 34), and Fan teaches that samples with high IPDA content, having Tgs well above RT, display low elongations at break (p. 5), but display high tensile strength (p. 5, Figure 5), and that samples with low IPDA content display high elongations at break and low tensile strength (p. 5, Figure 5). Based on Song’s and Fan’s teachings, if one of ordinary skill in the art were to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine, it would have been within the level of one of ordinary skill in the art to find the suitable amount of Fan’s curing agent that is iso-phorone diamine to prepare a shape memory polymer in combination with Song’s epoxy resin E-51, and it would have been beneficial for modifying the shape memory properties of Song’s shape memory polymer. Furthermore, one of ordinary skill in the art would have been motivated to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer because it would have been beneficial for modifying the shape memory properties of Song’s shape memory polymer because Fan teaches that the curing agent that is iso-phorone diamine is beneficial for reacting with diglycidyl ether of ethoxylated bisphenol-A containing two oxyethylene units to prepare an epoxy-based shape-memory polymer (p. 1, 2, 3, 6), wherein a stoichiometric ratio of epoxy to amine is used (p. 3), that samples with high IPDA content, having Tgs well above RT, display low elongations at break (p. 5), but display high tensile strength (p. 5, Figure 5), and that samples with low IPDA content display high elongations at break and low tensile strength (p. 5, Figure 5), and because Song teaches that the curing agent m-phenylenediamine is used with epoxy resin E-51 to prepare a shape memory polymer, wherein the epoxy E-51 has the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), that higher cross-linking density is due to the increase of the curing agent content (p. 31), that it is cautioned that too high or too low curing agent contents might degrade the shape recovery effect of SMPs because the functional realization of SMPs must satisfy a certain requirement of the cross-linking density in the microstructure (p. 31), that the results show that a higher stiffness and critical transition temperature can be realized by increasing the content of curing agents (p. 34), and that the type of curing agent also has a strong influence on the thermomechanical properties and critical shape transition temperatures of the materials (p. 34).
In response to the applicant’s argument that neither Song nor Fan have combinations of epoxy and amine that approach the claimed recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater (p. 5), the rejection of the claims in this Office action is not based on Song or Fan individually teaching the claimed recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater. It is based on the Office’s position that the claimed recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater would naturally arise from the composition that is rendered obvious by the combination of Song in view of Fan. This is because Song in view of Fan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claim 1 as explained in the rejection of claim 1 in this Office action. Furthermore, the specification of the instant application recites that the present disclosure provides for thermoset polymer networks including products made by reacting an epoxy and an amine [0067], that the amine (also referred to as "precursor amine") can be 5-Amino-1,3,3-trimethylcyclohexanemethylamine [0067], that the epoxy (also referred to as “precursor epoxy”) can be a bisphenol A-based epoxy resin) [0067], that the ratio of the amount of the epoxy to the amine should keep stoichiometry [0067], that thermoset polymer networks including an epoxy moiety and an amine moiety are also provided for, where the precursor epoxy and precursor amine are as described above [0068], that the above described thermoset polymer networks can be made by mixing an aforementioned epoxy moiety and amine moiety, then curing the mixture under heat of about 100 to 200° C or about 150° C [0068], that the thermoset polymer network is formed by mixing an epoxy and a diamine, and curing the mixture [0073], that the article can include a thermoset polymer network as described above [0074], that the article can have a recovery stress of about 5MPa to 20 MPa, about 10MPa to 20 MPa, or about 15 MPa to 20 MPa [0074], that methods for making such articles can include mixing an epoxy and a diamine (as above), forming the mixture into a shape, and curing the mixture [0075], that further steps can include programming the article [0075], that programming can occur as described above in reference to SMPs (e.g. placing the article under compression and heating) [0075], that the method includes compressing a thermoset polymer network (as above) at a temperature of about 140°C to 170°C to form a shape memory polymer in a programmed state [0078], and that then the shape memory polymer is cooled [0078]. Also, as explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan. Also, Song’s species of epoxy and Fan’s species of amine read on the species of epoxy and amine recited in the specification of the instant application, Song’s curing temperature reads on the range of curing temperatures recited in the specification of the instant application, and Song’s method of preparing the shape memory polymer reads on the method of preparing the composition and method of programming that are recited in the specification of the instant application. Also, Song’s step of putting the solution into a mold and drying for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29) reads on placing the article under compression and heating that is recited in the specification of the instant application. Therefore, the claimed physical properties would naturally arise from the composition that is rendered obvious by Song in view of Fan. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
In response to the applicant’s argument that one of ordinary skill in the art would not be motivated to combine two inventions both having inferior properties and reasonably expect the improved properties exhibited by the claimed composition (p. 5), Song and Fan do not teach that their compositions have inferior properties. One of ordinary skill in the art would have been motivated to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan, because it would have been beneficial for modifying the shape memory properties of Song’s shape memory polymer because Fan teaches that the curing agent that is iso-phorone diamine is beneficial for reacting with diglycidyl ether of ethoxylated bisphenol-A containing two oxyethylene units to prepare an epoxy-based shape-memory polymer (p. 1, 2, 3, 6), wherein a stoichiometric ratio of epoxy to amine is used (p. 3), that samples with high IPDA content, having Tgs well above RT, display low elongations at break (p. 5), but display high tensile strength (p. 5, Figure 5), and that samples with low IPDA content display high elongations at break and low tensile strength (p. 5, Figure 5), and because Song teaches that the curing agent m-phenylenediamine is used with epoxy resin E-51 to prepare a shape memory polymer, wherein the epoxy E-51 has the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), that higher cross-linking density is due to the increase of the curing agent content (p. 31), that it is cautioned that too high or too low curing agent contents might degrade the shape recovery effect of SMPs because the functional realization of SMPs must satisfy a certain requirement of the cross-linking density in the microstructure (p. 31), that the results show that a higher stiffness and critical transition temperature can be realized by increasing the content of curing agents (p. 34), and that the type of curing agent also has a strong influence on the thermomechanical properties and critical shape transition temperatures of the materials (p. 34). The Office recognizes that all of the claimed physical properties are not positively taught by Song, namely wherein the shape memory polymer has a characteristic of having an energy stored through an enthalpy increase which is a result of stretched bonds during programming of the shape memory polymer, wherein the shape memory polymer has a recovery stress of about 15 to about 20 MPa, and wherein the shape memory polymer has an energy output of about 2.0 to about 2.5 MJ/m3, an energy output efficiency of 50% or greater, or a combination thereof. However, Song in view of Fan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition of claim 1 as explained above. Furthermore, the specification of the instant application recites that the present disclosure provides for thermoset polymer networks including products made by reacting an epoxy and an amine [0067], that the amine (also referred to as "precursor amine") can be 5-Amino-1,3,3-trimethylcyclohexanemethylamine [0067], that the epoxy (also referred to as “precursor epoxy”) can be a bisphenol A-based epoxy resin) [0067], that the ratio of the amount of the epoxy to the amine should keep stoichiometry [0067], that thermoset polymer networks including an epoxy moiety and an amine moiety are also provided for, where the precursor epoxy and precursor amine are as described above [0068], that the above described thermoset polymer networks can be made by mixing an aforementioned epoxy moiety and amine moiety, then curing the mixture under heat of about 100 to 200° C or about 150° C [0068], that the thermoset polymer network is formed by mixing an epoxy and a diamine, and curing the mixture [0073], that the article can include a thermoset polymer network as described above [0074], that the article can have a recovery stress of about 5MPa to 20 MPa, about 10MPa to 20 MPa, or about 15 MPa to 20 MPa [0074], that methods for making such articles can include mixing an epoxy and a diamine (as above), forming the mixture into a shape, and curing the mixture [0075], that further steps can include programming the article [0075], that programming can occur as described above in reference to SMPs (e.g. placing the article under compression and heating) [0075], that the method includes compressing a thermoset polymer network (as above) at a temperature of about 140°C to 170°C to form a shape memory polymer in a programmed state [0078], and that then the shape memory polymer is cooled [0078]. Also, as explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to use Fan’s curing agent that is iso-phorone diamine to substitute for Song’s curing agent m-phenylenediamine that is used to prepare Song’s shape memory polymer, such that a stoichiometric ratio of Song’s epoxy to Fan’s amine is used as suggested by Fan. Also, Song’s species of epoxy and Fan’s species of amine read on the species of epoxy and amine recited in the specification of the instant application, Song’s curing temperature reads on the range of curing temperatures recited in the specification of the instant application, and Song’s method of preparing the shape memory polymer reads on the method of preparing the composition and method of programming that are recited in the specification of the instant application. Also, Song’s step of putting the solution into a mold and drying for 2.5 h at 80°C and subsequently 2.0 h at 150°C (p. 29) reads on placing the article under compression and heating that is recited in the specification of the instant application. Therefore, the claimed physical properties would naturally arise from the composition that is rendered obvious by Song in view of Fan. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
In response to the applicant’s argument that new claim 24 is distinguishable over Song and Fan for at least the same reasons as claim 1 and that entire Song nor Fan disclose the elements in instant claim 24 (p. 5), Song in view of Fan renders obvious claim 24 for the same reasons as they render obvious claim 1. Also, the limitation “wherein the epoxy has the following structure wherein n is a positive real number: 
    PNG
    media_image1.png
    108
    392
    media_image1.png
    Greyscale
” is interpreted as “wherein the epoxy is an epoxy”, and Song teaches that the epoxy resin E-51 had the chemical structure 
    PNG
    media_image3.png
    117
    590
    media_image3.png
    Greyscale
 (p. 30, Fig. 1), which reads on wherein the epoxy is an epoxy, which renders obvious the limitations of claim 24.
The applicant’s arguments pertaining to new claim 25, see p. 5, filed 08/23/2022, is responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767